Munson, J.
Neither the ad damnum in the writ, nor the sum demanded by the declaration, nor the specification presented by the plaintiff, exceeded twenty dollars; and the case was «not appealable unless the plaintiff offered an exhibit exceeding that amount. V. S. 1298. It is clear that the exhibit here intended is a writing offered as the basis of recovery. Church v. Vanduzee, 4 Vt. 195; Weston v. Marsh, 12 Vt. 420; Warren v. Newfane, 25 Vt. 250; Connecticut etc. R. R. Co. v. Bates, 32 Vt. 420; Cole v. Goodell, 39 Vt. 400; Williams v. Mason, 45 Vt. 372; Concord v. National Bank, 51 Vt. 144; Perry v. Gay, 52 Vt. 615. The plaintiff offered no writing other than his specification. So no statement of a claim *353exceeding twenty dollars was presented in any of the ways specified in the statute, and further inquiry as to the petitioner’s position is unnecessary.

Judgment affirmed.